16 So.3d 1056 (2009)
April Nichole WATERS, Appellant,
v.
James Gregory WATERS, Appellee.
No. 1D08-4260.
District Court of Appeal of Florida, First District.
September 14, 2009.
Robert A. Sandow, Live Oak, for Appellant.
No appearance for Appellee.
PER CURIAM.
Appellant, former wife, challenges a judgment of dissolution of marriage based on the trial court unequally distributing the parties' assets without providing sufficient factual findings supporting the distribution. We agree with the former wife and reverse that portion of the judgment distributing the assets. Based on the record before us, we direct the trial court to enter an order equally distributing the parties' assets.
WOLF, PADOVANO, and THOMAS, JJ., concur.